Citation Nr: 0804930	
Decision Date: 02/12/08    Archive Date: 02/20/08

DOCKET NO.  05-06 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.
  
2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Amy M. Smith, Associate Counsel





INTRODUCTION

The veteran served on active duty from March 1964 to March 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2004 rating action of the 
Department of Veterans Affairs Regional Office (RO) in St. 
Paul, Minnesota.


FINDINGS OF FACT

1.  No nexus between the veteran's active military duty and 
his currently-shown hearing loss has been demonstrated

2.  No nexus between the veteran's active military duty and 
his currently-shown tinnitus has been demonstrated.


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is not 
warranted. 38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  Service connection for tinnitus is not warranted. 38 
U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his current bilateral hearing loss 
and tinnitus is the result of in-service noise exposure.  In 
particular, he asserts that his military duties exposed him 
to the loud noise of gunfire and airplanes, and that he was 
not provided ear protection.  Thus, he feels that service 
connection for bilateral hearing loss and tinnitus is 
warranted.

I.  Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).  The U.S. Court of Appeals for Veterans 
Claims has held that VCAA notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537 (2006).

The foregoing notice requirements were satisfied by a June 
2004 letter.  In addition, following the letter, the January 
2005 SOC, and March 2005 SSOC were issued, each of which 
provided the veteran with an additional 60 days to submit 
more evidence.  Thus, the Board finds that the purpose behind 
the notice requirement has been satisfied because the veteran 
has been afforded a meaningful opportunity to participate 
effectively in the processing of his claim.  



Also, to whatever extent the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as assigning a disability rating or 
effective date, the Board finds no prejudice to the veteran 
in proceeding with the present decision.  As will be 
discussed in the following decision, the Board is denying the 
veteran's service connection claims.  As such, no ratings or 
effective dates will be assigned. 

In addition, the veteran has been accorded a pertinent VA 
examination, and all evidence identified by the veteran 
relative to his claim has been obtained and associated with 
the claims file.  In fact, neither he nor his representative 
has identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  The Board acknowledges the 
veteran's contention that his private audiologist told him 
that in most cases people have tinnitus for many years before 
they become aware of it.  In the March 2005 SSOC, the veteran 
was informed of his opportunity to submit a statement to the 
above effect from his private audiologist, and he has not 
done so.  The veteran is responsible for providing pertinent 
evidence in his possession.  See Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991) & Hayes v. Brown, 5 Vet. App. 60, 68 
(1993) (in which the Court held that VA's duty to assist is 
not a one-way street and that, if a veteran wishes help, 
he/she cannot passively wait for it in those circumstances 
where his/her own actions are essential in obtaining the 
putative evidence).  Thus, the Board concludes that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim.

II.  Standard Of Review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. 
§ 7104(a).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 
1 Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

III.  General Laws And Regulations

Generally, service connection may be granted for any 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation in service of 
a pre-existing injury or disease.  38 U.S.C.A. § 1110 (West 
2002).  Service connection may be established by 
demonstrating that the disability was first manifested during 
service and has continued since service to the present time 
or by showing that a disability which pre-existed service was 
aggravated during service.  Service connection may be granted 
for any disease diagnosed after discharge from service, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303 (2007).

When a chronic disease such as an organic disease of the 
nervous system becomes manifest to a degree of 10 percent 
within one year of the veteran's discharge from service, such 
disease shall be presumed to have been incurred in service, 
even though there is no evidence of such disease during the 
veteran's period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.






IV.  Analysis

A.  Bilateral Hearing Loss

The service medical records do not reflect any complaints or 
diagnosis of hearing loss, with the February 1966 separation 
examination showing normal hearing bilaterally. 

The earliest evidence of record describing current bilateral 
hearing loss is an April 2004 VA Medical Center (VAMC) 
audiological examination report showing mild to severe 
hearing loss in the right ear and mild to moderately severe 
hearing loss in the left ear.  Following that examination, 
another VA audiological examination was performed in July 
2004.  Pure tone air conduction audiometry revealed mild to 
moderately severe high frequency sensorineural hearing loss 
in the right ear and mild to severe high frequency 
sensorineural hearing loss in the left ear.  Speech 
discrimination, using the Maryland CNC word list, was 
reported at 94 percent for both ears.  At that time, the 
examiner stated that "service connection for hearing loss 
could not be established."  In a December 2004 note to the 
Decision Review Officer, the same examiner stated 
unequivocally that she was not of the opinion that "it is at 
least as likely as not that the veteran's current hearing 
loss . . . [is]due to his noise exposure... in the service."  

That the veteran currently has bilateral hearing loss for VA 
compensation purposes is not in dispute.  See 38 C.F.R. 
§ 3.385.  Rather, the question to be resolved is whether this 
disability can be related to the veteran's period of service 
from 1964 to 1966.  Here, there is a lengthy period of time 
during which there is no contemporaneous evidence of record 
as to the veteran's hearing acuity.  This lengthy period 
without post-service treatment weighs heavily against the 
claim.  Maxon v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  For 
the veteran to prevail on his claim, the almost-40-year gap 
between his service and the initial diagnosis of bilateral 
hearing loss must be overcome.  

That has not occurred in this case.  There is no 
contemporaneous evidence of record showing that the veteran 
had hearing loss upon discharge from service; rather the 
report of his medical examination at discharge shows he had 
normal hearing at that time.  There is also no evidence 
whatsoever pertaining to his hearing acuity within one year 
of service (to trigger the application of the legal 
presumption of service connection for chronic disease).  In 
fact, the earliest document showing the presence of hearing 
loss is in 2004.  Moreover, any link between the veteran's 
currently-shown hearing loss and his military service has 
been specifically rejected.  The Board has considered the lay 
observations of record, including a February 2005 statement 
in which the veteran's sister described his post-service 
hearing loss and opined that his hearing was damaged in the 
military.  However, given the lack of medical evidence of 
hearing loss for decades after service, an absence of 
meaningful chronological context in the sister's statement, 
and a specific medical opinion rejecting a link between the 
veteran's currently-diagnosed hearing loss and service, the 
greater weight of the evidence is against the claim.  

Accordingly, service connection is not warranted, and the 
appeal is denied.  

B.  Tinnitus

Service medical records are negative for complaints of, 
treatment for, or findings of tinnitus.  The earliest medical 
evidence of record describing the veteran's tinnitus is a 
February 2004 VAMC report.  In the July 2004 VA audio 
examination, the examiner stated that "service connection 
for tinnitus could not be established since the veteran 
reported that it began four to five years ago and he was 
separated from the military on March 23, 1966."  In the 
December 2004 note to the Decision Review Officer, the same 
examiner specifically opined that "the tinnitus is not 
caused by or a result of [the veteran's] military service."

For the veteran to prevail on his claim, he must show either 
continuity of symptomatology (i.e., that he has documented 
tinnitus since 1966) or a medical opinion linking his 
currently-shown tinnitus to events in service.  Neither has 
occurred in this case.  There is no evidence of record 
showing that the veteran had tinnitus upon discharge from 
service.  The earliest document reporting the presence of 
tinnitus is in 2004.  This lengthy period without post-
service treatment (e.g., almost 40 years after separation 
from service) weighs heavily against the claim.  Maxon 
v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Moreover, any link 
between the veteran's currently-shown tinnitus and his 
military service has been specifically rejected.  While the 
veteran claimed that his private audiologist shared with him 
an opinion regarding his delayed onset of tinnitus, he did 
not avail himself of the opportunity to have the doctor 
submit a statement to that effect.  The fact remains that the 
case file contains no medical evidence attributing the 
veteran's currently- diagnosed tinnitus with his service.  As 
such, little probative value attaches to his contentions.  
Thus, the Board finds that the preponderance of the evidence 
is against the veteran's claim for service connection for 
tinnitus.  Service connection is not warranted, and the 
appeal is denied.  

   
ORDER

Service connection for bilateral hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


